DETAILED ACTION
This office action is in response to the communication received on 07/07/2022 concerning application no. 16/798,665 filed on 02/24/2020.
Claims 1-13 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 07/07/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is indefinite for the following reasons:
Lines 3, recite “compare similarity”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what features of similarity are being compared. The comparison can be of magnitude, angular displacement, intensity, or correlation. Each of these require different forms of image analysis and would be unclear to one with ordinary skill in the art on how to compare them.
For purposes of examination, the Office is considering the similarity to be of correlation.
Line 10, recite “higher similarity”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the similarity is higher than. It could be compared to a threshold value or another similarity value that has been acquired. 
For purposes of examination, the Office is considering the higher similarity to be compared to the other value.

Claim 9 is indefinite for the following reasons:
Line 2, recite “the similarity”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “similarity” is the same as the “similarity between the first moving-object position data and the second moving-object position data” or is “similarity between the first moving-object position data and the third moving-object position data” established in claim 8 or is a separate and distinct feature. 
For purposes of examination, the Office is considering it to be the similarity between the first and second object data.
Line 3-4, recites “a correlation between moving-object position data”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the correlation is between. There are three cited moving object position data. It is unclear if the correlation is between two of the three data or all three data or is correlated to another distinct set of data.
For purposes of examination, the Office is considering the correlation to be between the first and second data.
Lines 14-15, recite “a higher correlation coefficient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the correlation coefficient is higher than. It could be compared to a threshold value or another correlation coefficient that has been acquired. 
For purposes of examination, the Office is considering the correlation coefficient to be compared to other coefficient.

Claim 10 is indefinite for the following reasons:
Line 2, recite “the correlation coefficient”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “correlation coefficient” is the same as first or second “correlation coefficient” established in claim 9 or is a separate and distinct feature. 
For purposes of examination, the Office is considering it to be the first correlation coefficient.
Lines 3, recite “pattern matching”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what pattern is being referred to. The matching can be done with other sets of moving data that is collected or to stored moving data patterns.
For purposes of examination, the Office is considering the pattern with other moving data.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an analysis apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “calculate a vector representing a movement of the moving object based on the first moving-object position data and the second moving-object position data”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the observation and determination of the displacement of an object based on two position. A vector has magnitude and direction. The distance between the positions and the direction can be determined by the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “acquire a plurality of medical images respectively corresponding to a plurality of consecutive frames; generate first moving-object position data and second moving-object position data indicating positions of a moving object in a subject respectively for a first medical image and a second medical image of the plurality of medical images, the first medical image corresponding to a first frame, the second medical image corresponding to a second frame that is two or more frames prior to the first frame; and generate display image data having a shape representing the vector”. Acquisition of images and the generation of the position data is a form of an insignificant pre-solution activity as it is a data gathering step. The display of the image data with the calculated image data is a display step that merely amounts to a post -solution insignificant activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 2 recites the following elements: “wherein the processing circuitry is further configured to display the display image data”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 2 is ineligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an analysis apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “calculate another vector representing a movement of the moving object based on the first moving-object position data and the third moving-object position data”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the observation and determination of the displacement of an object based on two position. A vector has magnitude and direction. The distance between the positions and the direction can be determined by the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “generate third moving-object position data indicating a position of the moving object for a third medical image of the plurality of medical images, the third medical image corresponding to a third frame that is prior to the first frame and subsequent to the second frame; and generate other display image data having a shape representing the other vector”. Generation of image data is a form of an insignificant pre-solution activity. The displaying of image data with the vector representation merely amounts to a post-solution insignificant activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 4 rejection.
Claim 4 recites the following elements: “wherein the processing circuitry is further configured to display at least one of the display image data or the other display image data”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 4 rejection.
Claim 5 recites the following elements: “wherein the processing circuitry is further configured to superimpose the display image data and the other display image data and display superimposed data”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 4 rejection.
Claim 6 recites the following elements: “wherein the processing circuitry is further configured to simultaneously display the display image data and the other display image data side by side”. This claim element is a mere displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 4 rejection.
Claim 7 recites the following elements: “acquire an instruction relating to a display of the display image data or the other display image data; and display the display image data or the other display image data in accordance with the instruction”. This claim element is a mere input and displaying step which amounts to a post-solution insignificant activity. This post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an analysis apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “compare similarity between the first moving-object position data and the second moving-object position data with similarity between the first moving-object position data and the third moving-object position data”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to comparing the similarities in two position data sets. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “output an instruction relating to a display of the display image data or the other display image data corresponding to higher similarity; and display the display image data or the other display image data in accordance with the instruction”. Outputting and displaying steps are a form of an insignificant post-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an analysis apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “calculate a first correlation coefficient of the first moving-object position data and the second moving- object position data, and calculate a second correlation coefficient of the first moving-object position data and the third moving-object position data; and compare the first correlation coefficient and the second correlation coefficient compare the first correlation coefficient and the second correlation coefficient”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to calculation of the correlation coefficient and the comparisons of correlation coefficient. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “output an instruction relating to a display of the display image data or the other display image data corresponding to a higher correlation coefficient”. Outputting the data is a form of an insignificant post-solution activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 9 is ineligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an analysis apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the correlation coefficient is calculated by using pattern matching”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the calculation of a coefficient by matching the patterns. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an analysis apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the vector is calculated without using a medical image corresponding to a frame between the first frame and the second frame”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to calculating vector data based on select forms of data. A vector has magnitude and direction. The distance between the positions and the direction can be determined by the human mind. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not contain additional elements. Therefore, the claim does not integrate the judicial exception into a practical application. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 12 recites the following elements: “wherein the number of frames between the first frame and the second frame varies depending on a movement amount of the moving object”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 12 is ineligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 13 recites the following elements: “wherein the moving object is a contrast agent or a red blood cell”. This claim element is a mere data gathering step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 13 is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US Patent No. 5,241,473).

Regarding claim 1, Ishihara teaches an analysis apparatus, comprising processing circuitry (Controller 17) configured to: 
acquire a plurality of medical images respectively corresponding to a plurality of consecutive frames (Col. 4, lines 53-Col. 5, line 30 teaches that the ultrasound probe is used in the transmission and reception of ultrasound for image generation. The images are generated and stored in time series); 
generate first moving-object position data and second moving-object position data indicating positions of a moving object in a subject respectively for a first medical image and a second medical image of the plurality of medical images, the first medical image corresponding to a first frame, the second medical image corresponding to a second frame that is two or more frames prior to the first frame (Col. 13, line 42- Col. 14, lines 15 teaches that the points P0-P3 are points of the moving portion as time elapses. This position is respective to the position in the frame. The P3 position in Fig. 11 is shown to have two positions between it and the P0 position. Col. 12, lines 5—11 teach that the differential images are based on the images that are collected with timing T1-T4); 
calculate a vector representing a movement of the moving object based on the first moving-object position data and the second moving-object position data (Fig. 9 shows the vector is shown on the image based on the positional information. Col. 15, lines 36-46, teaches that the vector is formulated and displayed as shown in Fig. 11e. This shows the multiple positional information); and 
generate display image data having a shape representing the vector (Col. 5, lines 36-42 teaches that the display is used to present the images. Fig. 9 shows an instance of the vector and the positional information).

Regarding claim 2, Ishihara teaches the apparatus in claim 1, as discussed above.
Ishihara further teaches an analysis apparatus, wherein the processing circuitry is further configured to display the display image data (Abstract teaches that the moving portion is displayed. Fig. 9 shows a vector with position information).

Regarding claim 3, Ishihara teaches the apparatus in claim 1, as discussed above.
Ishihara further teaches an analysis apparatus, wherein the processing circuitry is further configured to: 
generate third moving-object position data indicating a position of the moving object for a third medical image of the plurality of medical images, the third medical image corresponding to a third frame that is prior to the first frame and subsequent to the second frame (Col. 13, line 42- Col. 14, lines 15 teaches that the points P0-P3 are points of the moving portion as time elapses. This position is respective to the position in the frame. Col. 12, lines 5—11 teach that the differential images are based on the images that are collected with timing T1-T4. Col. 14, lines 25-40 teach that the images are displayed with the differential image form and is with respect to time t1-t5. There are two points shown between the outmost points in Fig. 13); 
calculate another vector representing a movement of the moving object based on the first moving-object position data and the third moving-object position data (Col. 13, line 42- Col. 14, lines 15 teaches that the points P0-P3 are points of the moving portion as time elapses. This position is respective to the position in the frame. Col. 12, lines 5—11 teach that the differential images are based on the images that are collected with timing T1-T4. Col. 14, lines 25-40 teach that the images are displayed with the differential image form and is with respect to time t1-t5. There are two points shown between the outmost points in Fig. 13. This allows for the dynamic display of the velocity vector of the moving portion); and 
generate other display image data having a shape representing the other vector (Col. 14, lines 25-40 teaches that the vectors are determined and dynamically displayer).

Regarding claim 4, Ishihara teaches the apparatus in claim 3, as discussed above.
Ishihara further teaches an analysis apparatus, wherein the processing circuitry is further configured to display at least one of the display image data or the other display image data (Abstract teaches that the moving portion is displayed based on superimposition of the various images. Fig. 9 shows a vector with position information).

Regarding claim 5, Ishihara teaches the analysis apparatus in claim 4, as discussed above.
	Ishihara further teaches an analysis apparatus, wherein the processing circuitry is further configured to superimpose the display image data and the other display image data and display superimposed data (Abstract teaches that the moving portion is displayed based on superimposition of the various images. Fig. 9 shows a vector with position information).

Regarding claim 13, Ishihara teaches the apparatus in claim 1, as discussed above.
	Ishihara further teaches an apparatus, wherein the moving object is a contrast agent or a red blood cell (Col. 1, lines 9-17, teach that the blood stream motion is observed by the apparatus and is imaged).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US Patent No. 5,241,473) in view of Abe et al. (PGPUB No. US 2008/0267482).

Regarding claim 6, Ishihara teaches the analysis apparatus in claim 4, as discussed above.
	However, Ishihara is silent regarding an analysis apparatus, wherein the processing circuitry is further configured to simultaneously display the display image data and the other display image data side by side.
	In an analogous imaging field of endeavor, regarding the display of regions of interest and motion information, Abe teaches an analysis apparatus, wherein the processing circuitry is further configured to simultaneously display the display image data and the other display image data side by side (Fig. 15 shows the 2C and 4C images are displayed side to side. Paragraph 0113 teaches that Fig. 15 is a preferred display example. Paragraph 0038 teaches a processor).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ishihara with Abe’s teaching of simultaneous display of multiple images. This modified apparatus would allow the user to acquire and display tissue information in a quantitative manner (Paragraph 0006 of Abe). Furthermore, the modification allows for the observation of motion information with different time ranges and ensure consistency.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US Patent No. 5,241,473) in view of Somphone et al. (PGPUB No. US 2019/0216439).

Regarding claim 7, Ishihara teaches the analysis apparatus in claim 4, as discussed above.
	However, Ishihara is silent regarding an analysis apparatus, wherein the processing circuitry is further configured to: 
acquire an instruction relating to a display of the display image data or the other display image data; and 
display the display image data or the other display image data in accordance with the instruction.
	In an analogous imaging field of endeavor, regarding the display of regions of interest and motion information, Somphone teaches an analysis apparatus, wherein the processing circuitry (Paragraph 0146 teaches a processor) is further configured to: 
acquire an instruction relating to a display of the display image data or the other display image data (Paragraph 0045 teaches that the apparatus has a user input that the user can use to define a region of interest and allow for its tracking along with stabilization. Paragraph 0114 teaches that this identification is done on a displayed image); and 
display the display image data or the other display image data in accordance with the instruction (Paragraph 0114 teaches that the images are displayed on a monitor with the region of interest stabilizing and marked with the input).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ishihara with Somphone’s teaching of the display of information based on an input. This modified apparatus would allow the user to increas3e clarity and ease the viewing of the region of interest (Paragraph 0005 of Somphone). Furthermore, the modification is performed in real-time (Paragraph 0123 of Somphone).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US Patent No. 5,241,473) in view of Taki et al. (US Patent No. 10,107,909) further in view of Hayasaka (PGPUB No. US 2002/0183619).

Regarding claim 8, Ishihara teaches the analysis apparatus in claim 4, as discussed above.
	However, Ishihara is silent regarding an analysis apparatus, wherein the processing circuitry is further configured to: 
compare similarity between the first moving-object position data and the second moving-object position data with similarity between the first moving-object position data and the third moving-object position data, and output an instruction relating to a display of the display image data or the other display image data corresponding to higher similarity; and 
display the display image data or the other display image data in accordance with the instruction.
	In an analogous imaging field of endeavor, regarding motion tracking of blood cells, Taki teaches an analysis apparatus, wherein the processing circuitry (CPU) is further configured to: 
compare similarity between the first moving-object position data and the second moving-object position data with similarity between the first moving-object position data and the third moving-object position data (Col. 5, lines 25-52, teaches that the scattering groups are observed at positions of interest over time and this allows for the determination of the cross correlation value. This is between waves at different times for the same scatterers. The smaller larger the distance, the smaller the cross correlation value. Col. 12, lines 48-Col. 13, lines 9 teaches that the points A and W are compared with the cross correlation values. Col. 5, lines 60-61 teaches that the cross-correlation values are compared with respect to the origin).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ishihara with Taki’s teaching of comparing the similarity between the position information. This modified apparatus would allow the user to improve acquisition accuracy of moving information of objects and the calculation of blood flow velocity (Col. 2, lines 20-24 of Taki). Furthermore, the modification allows for the determination of error between the collected data by comparison.
	However, Taki is silent regarding an analysis apparatus, wherein
output an instruction relating to a display of the display image data or the other display image data corresponding to higher similarity; and 
display the display image data or the other display image data in accordance with the instruction.
In an analogous imaging field of endeavor, regarding the observation of motion in ultrasonic images, Hayasaka teaches an analysis apparatus, wherein
output an instruction relating to a display of the display image data or the other display image data corresponding to higher similarity (Paragraph 0074 teaches that the comparison of the correlation values is done. When there is an increase in the comparison value with respect to the prior value, the frame averaging intensity is increased. Paragraph 0072 teaches that after the averaging, the display of the image frame is done); and 
display the display image data or the other display image data in accordance with the instruction (Paragraph 0074 teaches that the comparison of the correlation values is done. When there is an increase in the comparison value with respect to the prior value, the frame averaging intensity is increased. Paragraph 0072 teaches that after the averaging, the display of the image frame is done).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Ishihara and Taki with Hayasaka’s teaching of the reception of an instruction and displaying that information. This modified apparatus would allow the user to improve the signal-to-noise ratio (SNR) of an image (Paragraph 0003 of Hayasaka). Furthermore, the modification allows for the usage for less experienced and skilled users (Paragraph 0004 of Hayasaka).

Regarding claim 9, modified Ishihara teaches the analysis apparatus in claim 8, as discussed above.
	However, Ishihara is silent regarding an analysis apparatus, wherein the similarity is a correlation coefficient indicating a correlation between moving-object position data, and
the processing circuitry is further configured to: 
calculate a first correlation coefficient of the first moving-object position data and the second moving- object position data, and calculate a second correlation coefficient of the first moving-object position data and the third moving-object position data; and 
compare the first correlation coefficient and the second correlation coefficient, and output an instruction relating to a display of the display image data or the other display image data corresponding to a higher correlation coefficient.
	In an analogous imaging field of endeavor, regarding motion tracking of blood cells, Taki teaches an analysis apparatus, wherein the similarity is a correlation coefficient indicating a correlation between moving-object position data, and
the processing circuitry is further configured to: 
calculate a first correlation coefficient of the first moving-object position data and the second moving- object position data, and calculate a second correlation coefficient of the first moving-object position data and the third moving-object position data (Col. 5, lines 25-52, teaches that the scattering groups are observed at positions of interest over time and this allows for the determination of the cross correlation value. This is between waves at different times for the same scatterers. The smaller larger the distance, the smaller the cross correlation value. Col. 12, lines 48-Col. 13, lines 9 teaches that the points A and W are compared with the cross correlation values. Col. 5, lines 60-61 teaches that the cross-correlation values are compared with respect to the origin), and
compare the first correlation coefficient and the second correlation coefficient (Col. 12, lines 48-Col. 13, lines 9 teaches that the points A and W are compared with the cross correlation values. Col. 5, lines 60-61 teaches that the cross-correlation values are compared with respect to the origin).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ishihara with Taki’s teaching of the comparison of coefficient values associated to position. This modified apparatus would allow the user to improve acquisition accuracy of moving information of objects and the calculation of blood flow velocity (Col. 2, lines 20-24 of Taki). Furthermore, the modification allows for the determination of error between the collected data by comparison.
	However, Taki is silent regarding an analysis apparatus, wherein
output an instruction relating to a display of the display image data or the other display image data corresponding to a higher correlation coefficient 
In an analogous imaging field of endeavor, regarding the observation of motion in ultrasonic images, Hayasaka teaches an analysis apparatus, wherein
output an instruction relating to a display of the display image data or the other display image data corresponding to a higher correlation coefficient (Paragraph 0074 teaches that the comparison of the correlation values is done. When there is an increase in the comparison value with respect to the prior value, the frame averaging intensity is increased. Paragraph 0072 teaches that after the averaging, the display of the image frame is done).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Ishihara and Taki with Hayasaka’s teaching of the reception of an instruction and displaying that information. This modified apparatus would allow the user to improve the signal-to-noise ratio (SNR) of an image (Paragraph 0003 of Hayasaka). Furthermore, the modification allows for the usage for less experienced and skilled users (Paragraph 0004 of Hayasaka).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US Patent No. 5,241,473) in view of Taki et al. (US Patent No. 10,107,909) further in view of Hayasaka (PGPUB No. US 2002/0183619) further in view Miyachi (PGPUB No. US 2014/0088426).

Regarding claim 10, modified Ishihara teaches the analysis apparatus in claim 9, as discussed above.
	However, the combination of Ishihara, Taki, and Hayasaka is silent regarding an analysis apparatus, wherein the correlation coefficient is calculated by using pattern matching.
	In an analogous imaging field of endeavor, ultrasound imaging blood vessels, Miyachi teaches an analysis apparatus, wherein the correlation coefficient is calculated by using pattern matching (Paragraph 0053 teaches that the pattern matching is performed to obtain a correlation coefficient).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Ishihara, Taki, and Hayasaka with Miyachi’s teaching of pattern matching. This modified apparatus would allow the user to improve the distinguishing of the vessel from noise (Paragraph 0006 of Miyachi). Furthermore, the acquisition of cross correlation is allowing for boundary depth position acquisition (Paragraph 0051 of Miyachi).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US Patent No. 5,241,473) in view of Shikama et al. (US Patent No. 10,575,827).

Regarding claim 11, Ishihara teaches the analysis apparatus in claim 1, as discussed above.
	However, Ishihara is silent regarding an analysis apparatus, wherein the vector is calculated without using a medical image corresponding to a frame between the first frame and the second frame.	In an analogous imaging field of endeavor, regarding the comparison of spaced out ultrasound images for motion determination, Shikama teaches an analysis apparatus, wherein the vector is calculated without using a medical image corresponding to a frame between the first frame and the second frame (Col. 7, lines 40-67, teaches that the images can be compared with the intermediate image being avoided. Fig. 6 shows that the It and the It-2 images are used in the difference determination. Col. 6, lines 26-36, teaches that the variation value between the ultrasound images has the motion vector in addition to the difference).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ishihara with Shikama’s teaching of vector determination based on interleaving images. This modified apparatus would allow the user to improvement of the reliability of the device in moving object tracking (Col. 2, lines 1-2 of Shikama). Furthermore, the modification avoiding of central images improves rate of processing and has a less computational demand on the apparatus. This improved processing and memory c

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US Patent No. 5,241,473) in view of Stegman et al. (PGPUB No. US 2015/0005637).

Regarding claim 12, Ishihara teaches the analysis apparatus in claim 1, as discussed above.
	However, Ishihara is silent regarding an analysis apparatus, wherein the number of frames between the first frame and the second frame varies depending on a movement amount of the moving object.
	In an analogous imaging field of endeavor, regarding observing data between images that are spaced apart in ultrasound processing, Stegman teaches an analysis apparatus, wherein the number of frames between the first frame and the second frame varies depending on a movement amount of the moving object (Paragraph 0067 teaches that the frame skipping number k is dependent on the epsilon value. Paragraph 0066 teaches that the epsilon value is dependent on the displacement time and the total expected displacement).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ishihara with Stegman’s teaching of skipping frames based on movement. This modified apparatus would allow the user to determine the ideal number of frames to skip (Paragraph 0067 of Stegman). Furthermore, the modification allows for a dynamic frame skipping system that accounts for both fast and slow motion of the target that is tracked. This helps in the application of the apparatus in a variety of anatomical features that may have varying speeds.

Alternatively, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US Patent No. 5,241,473) in view of Taki et al. (US Patent No. 10,107,909).

Regarding claim 13, Ishihara teaches the apparatus in claim 1, as discussed above.
	Ishihara further teaches an apparatus, wherein the moving object is a contrast agent or a red blood cell (Col. 1, lines 9-17, teach that the blood stream motion is observed by the apparatus and is imaged).
	Alternatively, in an analogous imaging field of endeavor, regarding tracking of blood motion, Taki teaches an apparatus, wherein the moving object is a contrast agent or a red blood cell (Col. 2, lines 3-14 teaches that the red blood cells are tracked).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ishihara with Taki’s teaching of tracking RBCs. This modified apparatus would allow the user to improve acquisition accuracy of moving information of objects and the calculation of blood flow velocity (Col. 2, lines 20-24 of Taki). Furthermore, the modification allows for the determination of error between the collected data by comparison.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshioka et al. (PGPUB No. US 2001/0024516): Teaches the comparison of movement information to a reference value and to other movement information. Teaches correlation coefficient information.
Kamiyama et al. (PGPUB No. US 2004/0215076): Teaches blood cell tracking.
Lobodzinski (US Patent No. 5,619,995): Teaches skipping images for determination of movement information.
Hossack et al. (PGPUB No. US 5,873,830): Teaches vector determination based on spaced out images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        /PATRICIA J PARK/Primary Examiner, Art Unit 3793